Citation Nr: 0729680	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-03 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied entitlement to service 
connections for a left knee disability.

In May 2006, the veteran appeared at the RO and provided 
testimony in support of his claim at a travel board hearing 
before the undersigned.  A transcript of the veteran's 
testimony has been associated with his claims file.

This case was previously before the Board and in August 2006 
it was remanded for further development.  The case has been 
returned to the Board and is ready for appellate review. 


FINDING OF FACT

Notwithstanding medical data on file denoting the presence of 
current disablement of the veteran due to residuals of a left 
knee partial medial and lateral menisectomies, that disorder 
was first clinically demonstrated many years after service 
separation and competent evidence of a nexus between this 
disorder and the veteran's periods of service or a service-
connected disability is lacking.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service and is not proximately due to or the result of 
service-connected residuals of a fracture of the left ankle 
or residuals of arthroscopy of the right knee.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310a 
(2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002, January 2005, 
April 2006, and August 2006; rating decisions in October 2002 
and November 2004; a statement of the case in February 2004; 
and a supplemental statement of the case in January 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims. Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

In hearing testimony and other statements on file, the 
veteran argues that he has a left knee disability as a result 
of repeated injury to that joint, primarily as a result of 
playing football in service. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 
3.303. 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).

The veteran's service medical records are negative of any 
complaints or findings referable to his left knee.  On the 
veteran's February 1989 medical examination for service 
retirement a clinical evaluation of his lower extremities 
found no abnormalities.   

The post service medical evidence of record is negative for 
any complaints or findings referable to the veteran's left 
knee for several years after service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

In May 1996, the veteran was hospitalized at a private 
medical facility for arthroscopic evaluation of an injury to 
the left knee as a result of playing volleyball.  It was 
noted that the veteran had been quite active and had played 
sports all of his life.  It was further reported that he had 
been "banged-up" multiple times but had no severe problems 
with his left knee until an injury playing volleyball earlier 
that month when he twisted his left leg and felt that he had 
perhaps hyperextended it.  Acute hemarthrosis of the left 
knee was diagnosed.  When subsequently hospitalized later 
that month an MRI evaluation of the left knee was interpreted 
to reveal abnormal findings referable to the veteran's medial 
meniscus and anterior cruciate ligament (ACL).  Medial and 
lateral meniscus tear as well as anterior cruciate ligament 
tear were subsequently diagnosed and the veteran underwent a 
lateral and proximal left knee medial meniscectomy in May 
1996.

On VA examination in February 1999, the veteran reported a 
history of sports injuries in service and related that 
approximately two years earlier he tore the ACL of the left 
knee while playing volleyball.  Following physical and 
radiological examination, residuals of a left knee injury 
with anterior cruciate ligament insufficiency, status post 
arthroscopy, was the diagnostic impression.  On a subsequent 
VA examination in July 2003, it was noted that the veteran 
experienced bilateral knee pain.  The veteran reported that 
while working at a prison he sustained a left anterior 
cruciate ligament tear and subsequently underwent 
arthroscopic surgery of the knee in 1995.  History of partial 
anterior cruciate ligament tear of the left knee was the 
pertinent diagnosis

In January 2005, a VA examiner reviewed the veteran's claims 
file and offered an opinion that the veteran's left knee 
disability was unlikely related to his military service.  In 
doing so the examiner noted that it appeared that the veteran 
injured his left knee following his military service and as a 
result had a medial and lateral meniscectomy as well as 
debridement of an insufficient ACL stump.

A VA examiner, following a review of the veteran's claims 
file and examination of the veteran in September 2006, 
addressed the question as to whether the veteran's current 
left knee condition was due to or aggravated by his right 
knee or left ankle disabilities.  He opined that there was no 
such relationship.  In so doing, the examiner observed that 
the record very clearly stated that the veteran suffered an 
acute injury to his left knee in May 1996 and that there was 
no indication in the record of any other chronic problems 
with the left knee prior to that injury that would be 
secondary to undue stress paced on the knee from other 
orthopedic conditions such as the right knee or left ankle.  

In this case, absent from the record is competent evidence 
linking the veteran's current left knee disorder to his 
period of active service, to any inservice event or injury, 
or to any service-connected disability.  No medical 
professional provides findings or opinions to that effect, 
and the record does not reflect that the veteran has the 
requisite medical background or training so as to render 
competent his opinions as to questions of medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Furthermore, a VA physician in September July 2006 was 
requested to offer an opinion as whether it is as likely as 
not that the veteran's current left knee condition was a 
result of his service connected right knee or left ankle 
disabilities.  Following a review of the veteran's medical 
history and a physical examination of the veteran, the 
examining physician opined that the current left knee 
disorder is less likely than not secondary to his service-
connected right knee and left ankle disabilities.  A medical 
opinion to the contrary and supportive of the veteran's 
contentions has not been submitted.  

While the Board has considered the veteran's honest and 
earnest testimony, there is no competent medical evidence 
showing a connection between his current left knee disorder 
and his period of service or, alternatively his service-
connected right knee and left ankle disabilities.  The 
medical evidence includes a competent opinion to the effect 
that the veteran's current left knee disability is due to 
injury sustained many years following service separation, 
rather than due to any disease or injury incurred in or 
aggravated by service.  The medical reports are substantially 
more probative than the veteran's assertions and establish, 
by a preponderance of evidence, that the current left knee 
disorder is not connected to his military service or a 
service-connected disability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER


Service connection for a left knee disability is denied.



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


